Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “230” has been used to designate both the actuator and hinge point as shown in fig. 5. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Similarly, both 212 and 213 appear to point to the same edge lines.  One cannot determine any hole feature they are supposed to represent as discussed in the specification.  Both 210 and 211 point to bowling pins.  At [0047] of the specification “the pin deck 210 due to the separation of the bowling pin 210” uses the same reference number for different features.  These and any other ambiguities in the specification and/or the drawing should be clarified to facilitate the understanding of the disclosed invention. 
The drawings are objected to because figs. 4 and 5 are not complementary. It appears there is some kind of pivot point on the collision prevention surface 321 when viewing fig. 5. Yet 321 is not shown in fig. 4 The rotation shaft 214 is not clearly shown and it is not clear how it functions to perform rotation of the pin deck. A clear drawing showing the elements of the pin deck and its actuators and its rotational features is required for a clearer understanding of the claimed invention.
The features of the passage guide block 215 cannot be determined.  In figure 4 a featureless black line fails to show this element.  In fig. 4 215 merely points additionally to what appears to be the same element of 210 and 214.  The structure of features of the guide block are not shown in the drawings.  
  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Claim 7 functionally recites that , the pin deck is driven to rotate backward, and the skip board is driven to rotate forward.  Yet no positive structure capable of performing this function is recited rendering the scope of the claim unclear.  Here the claim appears to invoke means plus function and is interpreted as such for the purposes of this office action.  The prior art does not appear to teach the swash plate hinged as the front and skip board hinged at the rear acting as a pivot point when they are driven up by actuators 231 and 232.  To that extent no art has been applied to claim 7 in the rejection that follows below.
	Claim 8 is indefinite and ambiguous in scope as it appear to recite a single passage guide block and the contradict itself by implying that they are “spaced apart from each other”.  Here one cannot determine any structure of the guide blocks and how they relate to the pin deck and bowling pins.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rietschel 2,188,740.
 	As to claim 1, Rietschel shows a bowling game capable of being used with a flying disc configured to automatically collect the flying disc at area D that hits bowling pins erected spaced apart at a certain distance and then is dropped.  Shown is a body part F configured to include a pin deck T having a pin insertion groove “a” inserted thereinto for erecting a bowling pin on an upper surface thereof; a swash plate G or D is provided on at least one of a front and a rear of the body part and having an inclined surface inclined at a predetermined angle with a ground.  S is considered a recovery conveyor configured to be provided in a lateral direction of the body part and the swash plate capable of colleting a flying disc dropping by the swash plate D. 
 	Claim 8 is considered shown in the annotated drawing where the marked block are formed to surround a front side of a plurality of bowling pins aligned to have a predetermined height and spaced apart from each other by a predetermined distance;

    PNG
    media_image1.png
    543
    895
    media_image1.png
    Greyscale
.  
	
	As to claim 9 and 10, element 21 is considered a dropping wall providing at least one of rear capable of deviating a flying disc without hitting the bowling pin onto the swash plate or the recovery conveyor with a shock absorber 22 on an inner side to absorb the shock of an object such as a flying disc. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rietschel 2,188,740 in view of Murphy.  
	At to claim 2, Rietschel does not appear to discuss any means to clear his pin deck of objects.  Murphy teaches providing a pin deck with a hinge extending in the lateral direction at both the right and left ends are rotatably fixed.  To have combined a hinged pin deck in Rietschel would have been obvious in order to clear the pin deck of pins or projectiles when needed by rotating in the front and rear directions such that it is capable of dropping a flying disc onto the swash plate.  It is not clear if claim 2 is directed to the structure shown of fig. 5 nor is it clear how the plates function.  It can be speculated there is a hinge point in the front of 220 and towards the rear of 215 that is attached to the sidewall of the body (not separately labeled or discussed), yet such does not appear to be clearly decribed.  Here the specification and amendments to claim 2 to clarify the structural relationships appear to be needed to clearly distinguish over the art. 
	As to claim 3, element 8 of Rietschel is considered a “winding motor” with a pin-up string that prevents the bowling pin from being separated when the pin deck rotates and includes a through hole “a” as set forth above. 
	As to claim 6, element G is considered to be a skip board provided in front of the pin deck and formed so that a front portion thereof is inclined downward by a predetermined angle. 
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rietschel 2,188,740 in view of Bishop 1,552,202
	Rietschel does not appear to sow any type of pin spot features.  Bishop teaches using pin spot that includes a stepped portion in which an outer side portion of a cross section in a vertical direction is vertically formed, and a curved portion in which an inner side portion of the cross-section is formed to be recessed downward.   
Conclusion
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. The pivoting forward and backward swash plates by a driven actuator does not appear taught.  The structural features rendering the scope of the claim clear as set forth above must be clarified in the claim. 
Claims 4, 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 The combination of the pivoting pin deck with injection air holes or vibration as called for in claims 4 and 5 does not appear fairly taught in the art.  
As to claim 11, while pin spots are generally known in bowling it is not generally known to shape them in cross section to have an inner side that is recessed downward.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711